707 F.2d 57
Deborah COLBETH, on behalf of herself and all otherssimilarly situated, Plaintiffs-Appellants,v.James O'ROURKE, in his official capacity as Commissioner ofthe Vermont Department of Social Welfare,Defendant-Appellee.
No. 1214, Docket 83-7053.
United States Court of Appeals,Second Circuit.
Argued May 5, 1983.Decided May 9, 1983.

John H. Hasen, Rutland, Vt.  (John D. Shullenberger, Vermont Legal Aid, Inc., Burlington, Vt., of counsel), for plaintiffs-appellants.
Geoffrey A. Yudien, Asst. Atty. Gen., Waterbury, Vt.  (John J. Easton, Jr., Atty. Gen., Michael O. McShane, Asst. Atty. Gen., Montpelier, Vt., of counsel), for defendant-appellee.
Before KAUFMAN and VAN GRAAFEILAND, Circuit Judges, and MISHLER, District Judge.*
PER CURIAM:


1
Class representative Deborah Colbeth appeals from a judgment entered on Judge Coffrin's order granting summary judgment in a case seeking retroactive payment of food stamp benefits.  554 F. Supp. 539 (D.Vt.1982).  The district court concluded Colbeth's claim was barred by the eleventh amendment, which prohibits an action in federal court seeking retrospective relief against a State.  We find appellants' claims of error to be without merit, and affirm the judgment for the reasons stated in Judge Coffrin's opinion.



*
 Of the United States District Court for the Eastern District of New York, sitting by designation